McLaughlin, J. (dissenting) :
It is conceded in the prevailing opinion that a double assessment for the same year, for the same purpose, was made upon the same property, one by the State Board of Tax Commissioners (Laws of 1899, chap. 712), and the other by the board of taxes and assessments for the city of Hew York. It is also conceded that the assessment by the board of taxes and assessments is illegal, and yet, notwithstanding this fact, it is held that the order granting the writ of mandamus must be reversed, because .the relator could have reviewed the proceeding of the assessors by certiorari.
The fact that the relator had another remedy to right the wrong which had been, or was about to be done to it, did not prevent it from proceeding in the manner which it did. The law, as has many times been said, looks to substance and not to form, and its one purpose is to enforce rights and redress wrongs. Here, as already said, it is conceded that the assessment made by the board of taxes and assessments is illegal, having been made without authority and contrary to the express provision of the statute. (Laws of 1899, chap. 712 and amendments.) It seems, therefore, useless to reverse a proceeding by which the wrong has been righted because the relator did not proceed in another way to accomplish the same object. "When all of the necessary parties are before the court, and there is no dispute about the facts, or the law applicable to them, I can see no good reason why a litigant should be driven out of one door in order to compel him to enter the same room by another. It is true that, as a general rule, one who applies for a writ of mandamus must be without other legal remedy, but-this rule has exceptions as well recognized as the rule itself. (People ex rel. Nostrand v. Wilson, 119 N. Y. 515 ; People ex rel. Witherbee v. Supervisors, 70 id. 228; Barhyte v. Shepherd, 35 id. 255 ; People ex rel. Valentine v. Comrs. of Taxes, 41 Hun, 373 ; People v. Assessors of Town of Barton, 44 Barb. 148 ; People v. Olmsted, 45 id. 644.)
I am unable to distinguish any difference in principle between the *549question- here involved and the one involved in People ex rel. Nostrand v. Wilson (supra) and People ex rel. Witherbee v. Supervisors (supra). In the former case, a piece of real estate outside'of a certain district was illegally included in an assessment for local improvements and the court granted a peremptory writ of mandamus to compel the assessors to strike the assessment from the rolls, and the Court of Appeals, in affirming the action of the Special Term, said: “ Mandamus was a proper remedy to compel the performance of the duty of correcting the error. * * * The remedy by mandamus has been sustained in analogous cases.” In the latter case, certain real estate had been assessed and taxes collected upon such assessment in two towns, and the court held that the relator could compel, by mandamus, the board of supervisors to assess upon the town in which the assessment had been Avrongfully levied, the amount which it had illegally collected, for the purpose of reimbursing him, and that the fact that the relator had a cause of action at law to recover such amount did not deprive him of the right to proceed by mandamus.
For these reasons I dissent from the opinion of Mr. Justice Rumseat.
Order reversed and motion denied, with fifty dollars costs and disbursements.